          Case 1:16-cv-01656-NONE-SKO Document 73 Filed 08/25/21 Page 1 of 2

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 PHILIP A. SCARBOROUGH (SBN 254934)
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5 Philip.Scarborough@usdoj.gov

 6 Attorneys for the United States

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10   DANIEL KIM, et al.,                                 CASE NO. 1:16-CV-01656-NONE-SKO

11                                 Plaintiffs,           ORDER GRANTING REQUEST TO CONTINUE
                                                         TEMPORARY STAY OF DISCOVERY
12                          v.
                                                         (Doc. 72)
13   UNITED STATES,
                                                         JUDGE:          Hon. Sheila K. Oberto
14                                Defendant.

15

16          Pending before the Court is the parties’ joint request to continue the temporary stay of discovery.
17 (Doc. 72.) Good cause appearing, the request is GRANTED.

18          On January 28, 2021, the parties participated in a mediation with a private mediator. Although
19 the case did not settle at the mediation, the parties have remained engaged in good faith settlement

20 discussions with the assistance of the mediator since that time and continue to negotiate in good faith.
21 The parties advise the Court that they believe the most productive way forward is to continue to focus on

22 settlement discussions rather than conducting discovery.          A continuance of the discovery stay is
23 necessary to avoid any question about whether the parties should also have been conducting discovery

24 simultaneously with their settlement efforts and to avoid the expense of discovery that may become

25 unnecessary. No party will be prejudiced by the requested continuance, which is of a modest duration.

26 If the case does not settle, the parties can resume discovery after the stay expires.

27

28

      ORDER                                               1
          Case 1:16-cv-01656-NONE-SKO Document 73 Filed 08/25/21 Page 2 of 2

 1          Accordingly, the Court orders that the stay of all discovery in this matter is CONTINUED until

 2 December 30, 2021. On or before that date, the parties SHALL file a joint status report detailing the

 3 status of their mediation efforts and proposing a schedule for the prompt resumption of discovery.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     August 25, 2021                                /s/ Sheila K. Oberto                .
                                                     UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

      ORDER                                            2
